Citation Nr: 1827527	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-01 142	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for residuals of a neck injury with radiculopathy of the left shoulder and arm, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for chondromalacia patella, left knee, currently evaluated as 10 percent disabling for instability.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in November 2009, which denied increased ratings for the neck and left knee disabilities and service connection for a right knee disability, and July 2012 which denied entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  

In June 2013, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

A June 2015 Board decision denied (1) an increased rating for residuals of a neck injury with radiculopathy of the left shoulder and arm, evaluated as 20 percent disabling; (2) an increased rating for DJD of the left knee, evaluated as 10 percent disabling; and (3) an increased rating for chondromalacia patella, left knee, evaluated as 10 percent disabling for instability.  The Board remanded for evidentiary development the issues of (4) service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, and (5) compensation under 38 U.S.C.A. § 1151 for additional disability claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery.  

A February 2016 rating decision granted service connection for post-traumatic stress disorder (PTSD) with depressive symptoms and assigned an initial 30 percent disability rating.  

The Veteran appealed the June 2015 Board denials of increased ratings to the United States Court of Appeals for Veterans Claims (Court) which by Order in September 2016, and pursuant to a Joint Motion for Partial Remand (JMR), vacated the Board's denials of increased ratings.  

In April 2017 the Board remanded the claims for increased ratings, service connection for right knee disability, and compensation under 38 U.S.C.A. § 1151.  

A rating decision in December 2017 granted service connection for right knee DJD, status post (SP) arthroplasty, and assigned staged ratings, and also granted service connection for postoperative (PO) scars of each knee which were assigned noncompensable disability ratings.  There has been no disagreement with either the ratings or the effective dates assigned and, so, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's residuals of a neck injury with radiculopathy of the left shoulder and arm is not manifested by forward cervical flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine or by cervical radiculopathy. 

2.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's left knee DJD is not manifested by limitation of flexion to at least 30 degrees, ankylosis, dislocation of semilunar cartilage, malunion of the tibia and fibula, or genu recurvatum; and his pain is more directly related to degenerative arthritic changes now and not directly due to past menisceal problems.  

3.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's left knee chondromalacia patella is manifested by no more than slight recurrent subluxation or lateral instability.  

4.  The Veteran's bilateral lower extremity peripheral neuropathy was not caused or aggravated due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a neck injury with radiculopathy of the left shoulder and arm, currently evaluated as 20 percent disabling, have not been met.  38 U.S.C. § 1155, 513A, 5107 (2012); 38 C.F.R. §38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).  

2.  The criteria for an increased rating for DJD of the left knee, currently evaluated as 10 percent disabling, have not been met.  38 U.S.C. § 1155, 513A, 5107 (2012); 38 C.F.R. §38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).  

3.  The criteria for an increased rating for chondromalacia patella, left knee, currently evaluated as 10 percent disabling, for instability have not been met.  38 U.S.C. § 1155, 513A, 5107 (2012); 38 C.F.R. §38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).  

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery have not been met.  38 U.S.C. §§ 1151, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a September 2009 evidentiary development letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, neither the JMR nor the Court's Order addressed or held that there was any deficiency in the duty to provide notice as to how the Veteran could substantiate his claims.  

As to the duty to assist, all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified available private medical records.  As to the increased rating claims, VA examinations were conducted in October 2009 and October 2012.  Because those examinations were found by the Court, pursuant to a JMR, to be inadequate, the Veteran was afforded additional VA examinations in June 2017 and an addendum was obtained in September 2017.  

The JMR stated that the prior VA examinations in October 2009 and October 2012 "failed to address Appellant's additional loss of motion due to flare-ups of both his neck and left knee" in accordance with Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Citing VA ADJUDICATION PROCEDURES MANUAL, M21-1, Part III, Subpart iv.4.A.1.i, it was noted that when flare-ups are reported, VA medical examiners "must provide, if feasible [italics added], the degree of additional LOM [limitation of motion] due to pain on use or during flare-ups."  Both prior examinations acknowledged the Veteran's reports of functional loss due to flare-ups, but neither offered an opinion or analysis of the impact such pain had on his functional ability during flare-ups, nor any explanation why such information could not feasibly be determined as required by Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Thus, additional examinations were needed, to include opinions as to where in the range of motion of the Veteran's neck and knee his functional loss began.  

In this regard, it has been held that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, must be "based on sufficient facts or data."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (quoting Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008)).  "It must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis."  Jones v. Shinseki, 23 Vet. App. 390 (quoting Daves v. Nicholson, 21 Vet. App. 46 (2007)).  "An examiner should clearly identify precisely what facts cannot be determined."  Jones, at 390 (giving as an example that a determination could not be made based on current medical knowledge).  

More to the point, in Jones, at 390, it was held that "[e]ven when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  There are limits to even the most current medical knowledge."  In such circumstances it would be "inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the 'procurable and assembled' information prevents the rendering of such an opinion."  Jones, Id.  "When an examiner has done all that reasonably should be done to become informed about a case, however, and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner."  Jones, Id.  

Indeed, in Jones, Id., the Court clarified that "[a]s stated in Roberts [v. West, 13 Vet. App. 185, 189 (1999)], supra, an examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation.  The Court also rejects the assertion that VA is bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant."  The "duty [to assist] does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."  Id.  

A VA examiner conducted VA examinations of the Veteran's cervical spine and both knees in June 2017, pursuant to the April 2017 Board remand, which in turn was pursuant to the JMR, and also provided an addendum in September 2017.  

As to the impact of pain on functional ability during flare-ups and with repeated use over a period of time and where in the range of motion of those joints functional loss began, the examiner stated that "[i]t is not possible to determine without resorting to mere speculation, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  From the context of the reports of the examinations the "conditions" referred to by the examiner was the fact that at the time of the examinations of the Veteran's cervical spine and knees he was not having a flare-up.  Similarly, the scope of the examination was, of necessity, limited by the time available for conducting the examination.  This means that although the Veteran was able to perform repetitive use testing of at least three repetitions, the examination could not extend such a length of time as to determine the effect of more prolonged use on pain, range of motion, and functional ability.  

Moreover, the examiner reviewed the Veteran's VA e-folder and VA electronic medical records at the time of the June 2017 examinations and the September 2017 addendum.  The Veteran's subjective reports regarding his functionality are extensively detailed by the VA examiner.  The VA examiner also acknowledged compliance with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) as to examination in weightbearing and non-weightbearing and comparison of an affected joint with an unaffected joint.  Here, there is no contralateral cervical spine and, the service-connected left knee could not be compared to an unaffected right knee inasmuch as the Veteran is service-connected for residuals of a right knee replacement.  Thus, the examiner reviewed "all procurable and assembled data" and, more to the point, gave no indication that there was any outstanding evidence not associated with the record which was needed in order to render a compliant opinion.  Rather, the examiner made it clear that the deficiency was a matter of there being no conceptual or empirical basis upon which a compliant opinion could be rendered short of conducting an examination during a flare-up.  Thus, although the VA examiner elicited relevant information regarding the Veteran's flares, he was still unable to determine additional functional loss in terms of degrees without resorting to speculation.  Where a condition's flares are irregular, unpredictable, infrequent, or brief, it is impractical to schedule a flare-coincident VA examination.  For example, at the October 2012 VA examination, the Veteran reported that he experiences flare-ups of the neck and left knee when the weather changes.  October is arguable a month in which the weather changes from Fall to Winter, but the Veteran was not experiencing a flare-up at that time.  June 2009 VA treatment records, the October 2009 VA examination reports, the October 2012 VA examination reports, and the June 2017 VA examination report show the Veteran has at various times described different kinds of activities that may cause a flare-up of his knee and neck.  At the June 2013 Board hearing, the Veteran testified that he had days when his neck was worse than others but then maintained that it did not occur too often.  At the June 2017 VA examination the Veteran reported that he was not able to identify what caused a flare-up but that when it occurred he was unable to drive or do anything.  He also essentially indicated that his flare-ups were occasional because he indicated that he occasionally wears a neck brace and knee brace when he has flare-ups of pain.  Thus, the Veteran's flares are irregular and unpredictable.  Neither the Veteran nor his representative has offered any information, or even suggestions, which would allow for the scheduling of an examination during a flare-up, and have not even hinted that such would be possible.  Moreover, as detailed below in the analysis, the Board finds that there is no persuasive evidence that the Veteran is not adequately compensated by the currently assigned ratings for the degree of functional impairment the Veteran experiences during a flare.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102  (2017).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id. 

Accordingly, the Board must conclude that the examiner's statement that a compliant opinion cannot be rendered in this case was based on all procurable and assembled data and was premised not upon the absence of any evidence but on the absence of any conceptual or empirical basis upon which a compliant opinion could be rendered in the absence of an examination conducted during a flare-up.  Cf.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

There has been no allegation that the additionally obtained VA examinations, or the addendum, are in any manner inadequate for rating purposes or fail to comply with the instructions in the JMR and the Board's 2017 remand.  Thus, the Board concludes that there has been full compliance with the JMR and the 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the June 2013 travel Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 42 (2010). 

Moreover, pursuant to the instructions in the remand portion of the 2015 Board decision and the 2017 Board remand, the RO readjudicated the claim for entitlement to compensation under 38 U.S.C.A. § 1151 in a December 2017 supplemental statement of the case  (SSOC).  And all this was in compliance with the remand portion of the 2015 Board decision, the JMR, and the 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Background

A June 2009 VA medical record notes that the Veteran reported having severe knee pain which worsened when he got out of his truck.  He had difficulty walking across a parking lot.  He had a small amount of effusion on the left.  On examination, there was +1 - 2 effusion.  There was medial knee pain and mild patellar grind.  Lachman and McMurray were negative.  Range of motion was full, and there was minimal pain with varus and valgus force.  

A July 2009 VA medical record notes that the Veteran's knee had no obvious effusion about the joint space.  There was significant presence of Baker's cyst to the posterior patellar fossa area.  He extended to 0 degrees bilaterally and flexed to 120 degrees.  There was no obvious instability to varus/valgus or anterior/posterior drawer positioning.  McMurray's was negative.  He had a bit of crepitation about the patella as he went from flexion to extension.  Strength was intact throughout.  There was no significant distal lower extremity edema.  

Another July 2009 VA medical record reflects that the Veteran had just been fitted for wraparound hinged knee braces.  Another record from this date notes that he had no obvious redness or effusion.  He extended to approximately 0 degrees and flexed to approximately 120 degrees.  There was no obvious instability to the knees.  They were markedly tender about the medial joint line spaces.  

On VA examination in October 2009 of the Veteran's neck he reported having pain in the cervical area with radiation into the right arm and shoulder.  He reported that he put his right arm above and behind his head to relieve pain in the neck and cervical area.  He reported that his left index finger and thumb were numb in the morning and resolved as the day progressed.  He reported that he did not treat his neck.  He reported that, during a flare-up, he could not wear a motorcycle helmet, and that he had trouble with cervical motion when driving his truck. 

On examination, no soft tissue, bony tenderness, or deformity of the cervical spine was noted.  Tenderness was noted overlying the right levator scapula muscle along its course.  Spurling's was negative.  No muscle atrophy was present. Upper extremity strength was 5/5 without fatigue, pain, or motion changed with repetitive testing.  Forward flexion was from 0 to 45 degrees, without pain.  Extension was from 0 to 30 degrees, without pain, and was limited by "bull neck" and obesity.  Lateral left and right flexion were from 0 to 35 degrees, with pain beginning at 35 degrees.  Left rotation was from 0 to 80 degrees, without pain.  Right rotation was from 0 to 65 degrees, with pain beginning at 65 degrees.  Cranial nerves II through XII were grossly intact. Romberg was negative.  The Veteran was able to rock up on his heels and raise up on his toes and take several steps forward without difficulty.  Deep tendon reflexes were 2+ and symmetric.  No monofilament deficits were present bilaterally at C5, 6, 7, or 8.  In reporting the diagnosis, the examiner noted that there was no evidence of cervical radicular findings. 

On VA examination of the Veteran's left knee in October 2009 it was reported that he had received cortisone injections in 2009 with excellent relief of his symptoms.  He reported experiencing left knee pain, swelling, giving away, and weakness, and that his knee has buckled and he has fallen getting into and out of his truck.  He reported that flare-ups occur when climbing and squatting, and on stairs.  In July 2009, he had begun using a knee brace.  With respect to the effect on occupational activities, it was noted that his left knee disability limits kneeling, squatting, and climbing into his truck, but he was able to perform his regular job.  

On examination, the Veteran's extremities were properly aligned and grossly symmetric.  Muscle mass, tone, and strength were symmetric, with strength at 5/5 without fatiguing or lack of endurance after continuous resistance greater than gravity.  There was no clubbing, cyanosis, or pedal edema.  Joint examination was within normal limits with manipulation, with no calluses or eversion of the heels.  Flexion of the left knee was to 110 without pain and was limited by obesity.  Extension was to 0 degrees without pain.  Medial joint line tenderness was present.  No swelling or effusion was present.  Ligaments and cartilage were well intact to appropriate stress vectors, except that the left medial collateral ligament (MCL) revealed grade II laxity at full extension with valgus stress.  Patellar grind test was positive.  

A December 2009 VA medical record noted knee range of motion from 0 to 130 degrees.  There was no instability on anterior, posterior, medial, and lateral stress testing.  Lachman's and McMurray tests were negative.  There was some developing varus deformity on the left knee.  Some crepitus was noted.  

An April 2010 VA medical record noted that the Veteran's left knee locked up on ambulation and that there was increased laxity of the left knee. 

A January 2011 VA medical record noted that the Veteran had varus deformity (angulation towards the mid-line) and nearly full extension of the left knee on examination.  

On VA examination in October 2012 of the Veteran's neck he reported that he had constant dull, aching pain at 5 out of 10 severity and that, with excessive use, the pain increases to 8 out of 10 and becomes sharp and stabbing.  He reported that he has positional left arm and hand numbness.  He reported limitations with all activities that require the use of the neck, noting that he had difficulty turning his head, looking upwards, and reaching upwards.  He reported having flare-ups in that excessive use and weather changes cause increased pain. 

On examination, forward flexion ended at 45 degrees or greater, with objective evidence of painful motion beginning at 25 degrees.  Extension ended at 45 degrees or greater, with objective evidence of painful motion beginning at 20 degrees.  Right lateral flexion ended at 25 degrees, with objective evidence of painful motion beginning at 20 degrees.  Left lateral flexion ended at 30 degrees, with objective evidence of painful motion beginning at 20 degrees.  Right lateral rotation ended at 60 degrees, with objective evidence of painful motion beginning at 40 degrees.  Left lateral rotation ended at 60 degrees, with objective evidence of painful motion beginning at 30 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  Post-test flexion and extension ended at 45 degrees or greater.  Post-test right lateral flexion ended at 25 degrees, while left lateral flexion ended at 30 degrees.  Post-test right and left lateral rotation ended at 60 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use testing.  He had functional impairment due to less movement than normal, weakened movement, and pain on movement. 

The Veteran did not have localized tenderness or pain to palpation for the joints/soft tissue of the cervical spine.  He did not have guarding or muscle spasm of the cervical spine.  Muscle strength in the elbows, wrists, and fingers was 5/5.  He did not have muscle atrophy.  Biceps, triceps, and brachioradialis deep tendon reflexes were normal.  Sensation to light touch was decreased in the bilateral shoulders (C5) and inner/outer forearms (C6/T1), but was normal in the hands and fingers (C6-8).  He was noted to not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities related to a cervical spine condition.  He did not have intervertebral disc syndrome (IVDS).  He did not use any assistive devices, and did not have any scars related to his cervical spine disability.  

It was noted that the Veteran's cervical spine disability impacts his ability to work, in that the Veteran is limited with all activities that require the use of his neck, and it noted that the Veteran reported that he can do sedentary work. 

The examiner noted an impression of cervical strain and that review of the records revealed no apparent diagnosis of cervical radiculopathy, which is supported by the October 2009 VA examination report. The examiner noted that the current examination showed positive Phalen's which could indicate carpal tunnel syndrome as a source of some of his complaints. 

On VA examination in October 2012 of the Veteran's left knee he reported that pain was usually dull and aching and 5 out of 10 in severity, and that it occurred daily for 15 minutes to three hours.  It was occasionally sharp with certain movements.  He took Advil over-the-counter and uses Bengay as needed.  He reported he could not do heavy lifting due to his left knee disability.  He reported that flare-ups impact the function of the knee, as excessive use or weather changes caused increase in pain.  On range of motion testing, flexion was to 130 degrees with objective evidence of painful motion beginning at 110 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, with flexion to 130 degrees and extension to 0 degrees.  He did not have additional limitation in range of motion following repetitive-use testing.  He did not have any functional loss or impairment of the knee, but he did have weakened movement and pain on movement. 

There was no tenderness or pain to palpation for the joint line or soft tissues.  Muscle strength was 4/5 (active movement against some resistance) on flexion and was 5/5 (normal strength) on extension.  Left knee anterior instability, posterior instability, and medial-lateral instability testing were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  He did not have shin splints, stress fracture, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  He had had a left meniscectomy in 1993 and had no residuals.  He had not had a total left knee joint replacement.  He had no other residual signs and/or symptoms due to arthroscopic or other knee surgery.  He had no surgical scars or other pertinent findings.  It was noted that he occasionally used a neoprene sleeve.  There was no X-ray evidence of patellar subluxation.  The examiner found that the Veteran's left knee disabilities affected his ability to work in that he reported that he was limited with all activities which require use of his knee, but that he could do sedentary work.  

At his June 2013 Board hearing, the Veteran testified that he has neck problems every day. He has difficulty turning his head left and right.  He reported that there are days when it is worse than others, but that does not occur too often.  He reported that he has aches and pains that occur when he sits for a long time, such as when he is driving for long periods of time and starts to lose the use of his left arm.  He reported that he sometimes has trouble sitting down in the morning.  As to his left knee, he testified that he experienced knee pain and grinding, such as with bending down or walking.  He reported having difficulty going down stairs.  His wife testified that the Veteran had trouble bending his knees and maneuvering.  

On VA examination of the Veteran's cervical spine in June 2017 the Veteran's electronic records were reviewed.  The results of past treatment and past VA examinations were summarized.  

With respect to the Veteran's left knee it was noted that the Veteran had had left knee arthroscopy in April 1993 for a medial meniscus tear, and had had two additional arthroscopic procedures on his left knee for medial meniscus problems and DJD.  Had been seen in a VA orthopedics clinic for bilateral cortisone injections on July 1, 2009 in his knees with excellent relief of his symptoms.  He was scheduled for additional injections later in June 2017.  

It was stated that the diagnoses, following examinations of both the Veteran's cervical spine and left knee, were (1) DJD of both knees; patellofemoral syndrome (PFS) of both knees; Grade II, medial collateral ligament sprain of the left knee; and no evidence of cervical radicular findings.  

The examiner commented that DJD in one joint did not result in DJD of the opposite joint.  Soft tissue soreness might result but bony changes did not occur.  Based on studies published in the Journal of Rheumatology, laxity of a joint did not result in DJD, or acceleration of the DJD in that joint let alone the opposite joint.  Published studies had consistently found that DJD occurred in the knee when a partial or total meniscectomy was present.  This was certainly true in this case.  Multiple surgeries of the left knee, all involving the medial meniscus, had resulted in DJD of that joint.  The inservice injury, and subsequent medial meniscus repair, of the right knee resulted in DJD that joint.  

As to the Veteran's neck, he reported that since his last VA rating examination in October 2012 his neck had worsened.  His baseline pain could vary from 0 on a scale of 10 (0/10) to 5 - 6/10, and during flare-ups it could be 10/10.  He was not able identify what caused flare-ups but stated that his neck pain went down left side of the neck in to the left shoulder and into the left arm.  Massage helped somewhat, and he also used a special pillow at night when sleeping.  He wore a neck brace on occasions and his routine pain medications were Hydrocodone and Acetaminophen.  He complained of decreased ability to turn neck all the time.  He reported that when his neck pain flared "everything comes to a stop and I cannot do anything."  

It was reported that the Veteran worked part-time as bus driver and when he had a flare-up of neck pain he could not drive at all.  But when he was not having a flare-up of neck pain he was able to drive a bus.  He reported that he liked to be able to work and was hoping he would be able to return to college and get training to be a substance abuse counselor someday.  

The Veteran noted that the chronic neck disability with pain in the neck and radiation of pain in to the left shoulder and arm was continuing but it was not significantly changed.  It was reported that on March 22, 2017, he was seen by a VA chiropractor for low back pain radiating into his knees and was noted to have history of cervical pain also but the problem addressed was low back pain.  There were no private clinical records regarding any change reported in chronic problem of neck and left shoulder/arm pain, and the problem appeared stable.  

The examiner noted that the Veteran was right handed.  On physical examination the Veteran's cervical flexion was to 30 degrees (normal being to 45 degrees), extension was to 25 degrees (normal being to 45 degrees), right lateral flexion and left lateral flexion were each to 30 degrees (with normal being to 45 degrees), and rotation to the right was to 50 degrees and to the left it was 60 degrees (with normal being to 80 degrees).  He had pain in all planes of motion.  The examiner reported that the range of motion itself did not contribute to functional loss and that although pain was noted on examination, it did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine (neck).  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  

The examiner reported that the examination results were neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner reported that he was unable to state, without resorting to mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions. 

The examination was not conducted during a flare-up, and the examiner reported that the examination results were neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  Similarly, the examiner was unable to state, without resorting to mere speculation, whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

The examiner reported that the Veteran did not have guarding, or muscle spasm of the cervical spine.  Strength in flexion and extension of each elbow and each wrist, and the fingers, was normal, at 5/5.  There was no muscle atrophy and no spinal ankylosis.  Deep tendon reflexes (DTRs) were normal in the right arm but absent in the left arm.  However, sensation to light touch (dermatomes) was normal in each arm at the shoulders (C5), the inner and outer forearms (C6-T1), and the hands and fingers (c6 - C8).  It was reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities related to a cervical spine (neck) condition and he did not have cervical spine IVDS.  The Veteran occasionally wore a neck brace when he had a flare-up of the pain.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  X-rays had confirmed cervical DJD but there was no vertebral fracture with loss of 50 percent or more of height.  

With respect to cervical spine (neck) condition's impact on the Veteran's ability to work the examiner again noted that the Veteran reported having complained of decreased ability to turn neck all the time, and when there was a flare-up of neck pain he reported that "everything comes to a stop and I cannot do anything."  

As to whether pain, weakness, fatigability, or incoordination significantly limit functional ability either during flare-ups or when the joint was used repeatedly over a period of time, the examiner again stated that it was not possible to determine without resorting to mere speculation, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner further stated that there was evidence of pain with passive range of motion.  

On VA examination of the Veteran's left knee in June 2017 the Veteran's electronic folder and electronic medical records were reviewed.  The Veteran's past medical history was summarized.  

It was noted that a February 2017 VA orthopedic clinic note indicated that the Veteran desired to have a total left knee replacement because he believed that injection therapy no longer provided symptomatic improvement.  However, his weight of 301 pounds was excessive and a knee replacement would not be done unless he lost weight.  The February 2017 clinic note also noted that he rated his knee pain as 6/10 and that his knee pain was aggravated by increased activity and improved with rest.  Left knee X-rays revealed loss of the medial joint compartment space, sclerosis and spurring on the medial tibial plateau, and degenerative changes of the patella.  Examination at the time of the February 2017 clinic evaluation revealed no erythema, increased warmth, or obvious effusion but there was medial joint line tenderness and palpable crepitus with motion.  There was normal left knee extension but flexion was to only 120 degrees.  There was some valgus laxity but Drawers' sign was negative.  Strength was good and he could arise from a seated position with mild difficulty.  He ambulated with mildly antalgic gait but without an assistive device.  The diagnosis was advanced left knee DJD.  

On the current, June 2017, VA examination the Veteran reported that since his last VA rating examination in October 2012 his left knee had worsened.  He took medication for pain relief and he still desired a total left knee replacement.  As to flare-ups and function impairment, including repeated use over time, the Veteran reported that his pain was 6/10 but that during flare-ups it was 10/10 and caused him to be unable to bear weight on his left knee.  The pain was worse upon walking any distance, especially downhill.  The condition improved with rest and staying off his feet for 30 minutes.  He occasionally used a left knee brace.  It was noted that he had had three (3) arthroscopic procedures on his left knee.  He reported having a reduced ability to bend the left knee and to lift things, as well as being unable to engage in prolonged standing.  He was a retired semi-truck driver but still worked part-time driving for a charter bus service, with flexible hours of working from zero hours per week to 20 hours per week.  

On physical examination left knee extension was normal to 0 degrees and flexion was to only 120 degrees; whereas, he had full flexion and full extension of the right knee (from 0 to 140 degrees).  There was no pain on right knee motion but there was left knee pain in flexion and extension, including pain at rest, i.e., non-movement.  The examiner reported that the Veteran's range of motion of the left knee did not contribute to functional loss.  There was pain with left knee weight-bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was tenderness to palpation over the left medial joint line.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time, and the examiner reported that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

As to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time the examiner reported that this could not be determined without resorting to mere speculation, because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  

Also, the examiner reported that the examination was not being conducted during a flare-up, and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  

As to whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner reported that this could not be answered without a resort to mere speculation, because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  

On further physical examination, strength was normal in flexion and extension in each knee, and there was no reduction in muscle strength, muscle atrophy or ankylosis of either knee.  There was no history of recurrent subluxation or lateral instability of either knee and no history of recurrent effusion.  The right knee was stable to all ligamentous testing, i.e., anteriorly, posteriorly, medially, and laterally, and the left knee was stable to all ligamentous testing except medial instability of 1+ (0 - 5 millimeters).  The Veteran did not now have and had never had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  It was reported that he did not now have and had never had had symptoms of a meniscus (semilunar cartilage) condition.  However, it was further stated that the Veteran had had three arthroscopic procedures for a medial meniscus tear.  As to this, the examiner reported that the Veteran's history of chronic left knee pain was probably more directly related to degenerative arthritic changes now and not directly due to past meniscal problems.  The Veteran had residual arthroscopic surgery scars but none were noted to be symptomatic. 

The examiner reported that the Veteran occasionally used knee braces and regularly used a cane.  The Veteran reported that he had a left knee brace he only used occasionally when he had a flare-up of left knee pain.  X-rays had confirmed the presence of arthritis. 

The examiner reported that the left knee disorder impacted the Veteran's ability to perform any type of occupational tasks, stating that he could not walk more than "any significant distance especially downhill," as the Veteran described it, and he had a reduced ability to bend the left knee and lift things, and was unable to do prolonged standing.  He had to quit work as a welder and as a semi-truck driver due to left knee pain problems but still worked part-time as a bus driver.  

The examiner reported that the Veteran's service-connected left knee chondromalacia level of severity appeared to have significantly worsened over time since last VA rating examination in October 2012, and his left knee disability had progressed to a diagnosis of advanced DJD left knee.  The Veteran hoped to reduce his weight to less than 280 pounds, so that he could have a total left knee replacement.  

With respect to a functional assessment as to whether left knee disorder pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint was used repeatedly over a period of time, the examiner reported that it was not possible to determine without resorting to mere speculation, because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  

In a September 2017 addendum the June 2017 VA examiner reported, in addressing the Correia criteria, that there was evidence of pain with passive range of motion of the left knee.  And, there was evidence of pain when the left knee was used in non-weight bearing.  However, the examiner also reported (incorrectly) that the opposing joint, i.e., the right knee, was undamaged (whereas, service connection is in effect for right knee DJD, SP arthroplasty of the right knee and rated 30 percent disabling since June 1, 2012).  

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield,21 Vet. App. 505 (2007).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Although pain may cause a functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 - 43 (2011) (quoting 38 C.F.R. § 4.40).  

Rating examinations should test for pain on active and passive motion, including weight-bearing and nonweight-bearing; if possible, compare with motion of an opposite, undamaged joint; and include findings as to functional loss during flare-ups.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as to the spine there is no "opposite undamaged joint" and any nonweight-bearing positioning would require an examinee to be either supine or prone and in either case motion simply cannot be tested.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, behavior and verbalizing of complaints and are effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




Cervical Spine

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

Because DC 5003 (rating arthritis) requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for painful joint motion which is not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joint motion that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Note 6 of the General Rating Formula provides that the thoracolumbar and cervical spinal segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

The General Rating Formula provides that as to ratings for the cervical spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned if there is unfavorable ankylosis of the entire cervical spine; and a 100 percent rating may be assigned if there is unfavorable ankylosis of the entire spine.  

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Note 4 provides that Round each range of motion measurement to the nearest five degrees.

Note 5 to the General Rating Formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59. 

Knee Criteria

Where there is recurrent subluxation, lateral instability, or other impairment of a knee, a 10 percent evaluation may be assigned where the disability is slight, a 20 percent evaluation will be assigned for moderate disability, and 30 percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The "evaluation of a knee disability under DC 5257 [knee instability] or 5261 [limitation of extension] does not preclude, as a matter of law, separate evaluation of a meniscal disability of the same knee under DC 5258 or 5259 [addressing menisceal pathology]."  Lyles v. Shulkin, No. 16-0994, slip op. at 10 (U.S. Vet. App. Nov. 29, 2017).  

Also, under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  

Under 38 C.F.R. § 4.71a, DC 5259 symptomatic residuals of removal of a semilunar cartilage warrants a maximum rating of 10 percent.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71a, DC 5260 a noncompensable evaluation is warranted when knee flexion is to only 60 degrees.  A 10 percent rating requires flexion be limited to no more than 45 degrees.  A 20 percent rating is assigned when flexion is limited to no more than 30 degrees, and 30 percent is assigned when flexion is to no more than 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261 a 10 percent rating requires extension be limited to no more than 10 degrees, a 20 percent rating to no more than 15 degrees, a 30 percent rating to no more than 20 degrees, a 40 percent rating to no more than 30 degrees, and a 50 percent rating to no more than 45 degrees.

Under 38 C.F.R. § 4.71, DC 5262 impairment of the tibia and fibula with malunion and slight knee or ankle disability warrants a 10 percent rating; when moderate a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted; with nonunion and loose motion requiring a brace, a maximum 40 percent is warranted.  

Under 38 C.F.R. § 4.71, DC 5263 acquired genu recurvatum with weakness and instability in weight-bearing objectively demonstrated, a maximum 10 percent rating is warranted.  

Diseased joints may be manifested by crepitation on motion in the tendons or ligaments, or within join structures.  38 C.F.R. § 4.40.  Pain, swelling, locking and crepitus may be compensated under the DCs for limited motion, i. e., DCs 5260 and 5261.  Lyles v. Shulkin, No. 16-0994, slip op. at 14 (U.S. Vet.App. Nov. 29, 2017) (acknowledging popping and grinding as symptoms of crepitus and that to the extent that crepitus or locking cause disturbance of locomotion, sitting, standing, and weight-bearing they are contemplated under § 4.45(f)).  


Analysis

Neck Injury Residuals With Radiculopathy of the Left Shoulder and Arm, Rated 20 percent disabling

Initially, the Board notes that although the Veteran is service-connected for radiculopathy of the left shoulder and left arm, the VA examinations in 2009, 2012, and 2017 all concurred, after examination of the Veteran, that he did not have any radicular symptoms, and this despite the 2012 examination finding of decreased sensation in the shoulder area.  In fact, that examination noted that his complaint of numbness, at least in his fingers, might be due to nonservice-connected carpal tunnel syndrome (CTS).  That examination and the more recent 2017 examination specifically reported that he did not have cervical IVDS.  

The Veteran is of the opinion and belief that he has upper extremity symptomatology which is due to and caused by his cervical spine disability.  As to this, lay testimony can provide probative evidence in some medical matters, e.g., describing symptoms observable to the naked eye, or even diagnosing a simple condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the competent and credible medical evidence obtained after direct physical examinations and the exercise of medical training, knowledge, and expertise by trained clinicians to the Veteran's individual case outweighs the Veteran's lay beliefs to the contrary.  The VA examiners have the training, knowledge, and expertise to discern whether the Veteran's complaints are actual neurological impairment due to the neck disability.  All of the VA examiners essentially found no such relationship.  Thus, despite the Veteran's recent complaint of essentially being incapacitated by flare-ups of neck pain, when he reportedly could not do anything, in the absence of clinical evidence of symptomatology of cervical IVDS, there can be no evaluation premised upon incapacitating episodes nor a separate compensable rating premised upon neurological findings of either upper extremity.  

Accordingly, the evaluation must be made based upon the orthopedic impairment in the Veteran's cervical spine.  In this regard, the VA examinations in 2009 and 2012 found that flexion of the Veteran's cervical spine was to 45 degrees, with pain at that point on examination in 2009 and pain beginning at 25 degrees on examination in 2012.  The VA examination in 2017 found that flexion was to 30 degrees, with pain throughout all planes of motion.  In other words, the examinations in 2009 and 2012 found that the Veteran's cervical spine flexion was three times greater than required for the next higher schedular rating of 30 percent, which requires that flexion be limited to no more than 15 degrees.  While the 2017 VA examination found that he now had less cervical spine motion in flexion, being to 30 degrees, which suggests that the cervical spine disorder had worsened, this is still twice as great as that required for the next higher schedular rating of 30 percent.  As to pain, on examination in 2009 he had pain only in cervical right lateral bending, while on examination in 2012 he complained of pain in all planes of motion but only beginning at about one-half of normal motion in each plane, while on examination in 2017 he complained of pain throughout all motion in all planes.  However, his combined range of cervical motion in all planes on each of the examinations was more than half of the normal range of motion in all planes of 340 degrees, and the 2012 and 2017 examinations found that there was no additional loss of motion after repetitive motion testing.  And all this is true even when considering functional impairment caused by limited motion, painful motion, and weakness.  Likewise, he has not had muscle spasm or guarding of the cervical spine.  

The Board has considered whether staged ratings should be assigned but at no time during this appeal has the Veteran's service-connected residuals of a neck injury with radiculopathy of the left shoulder and arm caused such symptomatology as to be productive of functional impairment warranting, or even approximating, an evaluation in excess of 20 percent.  Thus, staged ratings are not warranted.  Accordingly, the Board finds that the greater weight of the evidence is against the Veteran's claim, and so the doctrine of the favorable resolution of all reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  From this it must be concluded that entitlement to a rating in excess of 20 percent for residuals of a neck injury with radiculopathy of the left shoulder and arm must be denied.  

Left Knee DJD, Rated 10 percent disabling

Initially, the Board notes that the Veteran has never had a verifiable loss of motion in left knee extension.  Repeated testing has never shown a compensable degree of painless loss of flexion in the left knee.  Rather, the current 10 percent rating is based upon his having a noncompensable degree of limitation of motion and the evidence shows that this loss of motion is due to pain.  

More particularly, VA clinical records of June and July 2009 showed that the Veteran had at least 120 degrees of left knee flexion, while in June 2009 he had some effusion and in July 2009 he had some medial joint line tenderness.  These records and the October 2009 rating examination recorded his complaints of left knee pain on use in his occupation but that rating examination noted that he was able to perform his regular job.  At that 2009 rating examination flexion was to only 110 degrees, but without pain and was limited by nonservice-connected obesity.  He similarly complained of flare-ups impacting left knee function on excessive use or weather changes on VA rating examination in 2012, when he was noted to occasionally use a neoprene sleeve but even then left knee flexion was to 130 degrees, with pain beginning at only 110 degrees, and no additional loss of motion after repetitive use testing.  

More recently, at the 2017 VA examination the Veteran related that his left knee condition had worsened since his 2010 VA rating examination and he desired a left knee replacement.  However, here again, it was noted that his obesity precluded consideration of a knee replacement.  That examination noted that in February 2017 and at the current examination left knee flexion was to 120 degrees, which is a loss of only an additional 10 degrees since the 2012 VA rating examination (when flexion was to 130 degrees).  Although he complained of reduced flexion, difficulty lifting, and an inability to stand for prolonged times, it was also noted that he only occasionally used a knee brace.  He had pain on weight-bearing and some tenderness of the medial joint line, as well as crepitus, but was able to perform repetitive use testing without any additional loss of motion.  

The Board finds that even when taking into consideration additional impairment caused by factors such as pain, weakness, and fatigability the Veteran's left knee disability is not manifested by limitation of flexion to at least 30 degrees to warrant the next higher schedular rating of 20 percent under DC 5260.  The Veteran has reported that he has experienced flare-ups caused by excessive use and the weather.  However, he was not experiencing a flare-up at the time of any of the VA rating examinations or at the time of any treatment at a VA outpatient treatment clinic.  Moreover, the most recent VA examiner in 2017 was unable to even estimate the degree or amount of any additional functional impairment during a flare-up.  While the evidence does suggest that the left knee DJD has caused some greater functional impairment over the years, as evidenced by his slowly diminishing range of left knee flexion, it still does not more closely approximate the schedular rating criteria for the next higher rating of 20 percent, which requires flexion be limited to 30 degrees.  This is because the Veteran has never had less than three times that amount of left knee flexion.  The Board also notes that in the absence of ankylosis, a rating under DC 5256 is not warranted and in the absence of evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, a rating under DC 5258 is not warranted.  Similarly, there is no genu recurvatum or impairment of the tibia and fibula with malunion which would warrant ratings under DCs 5263 and 5262.  

The Board has considered whether staged ratings should be assigned but at no time during this appeal has the Veteran's service-connected left knee DJD caused such symptomatology as to be productive of functional impairment warranting, or even approximating, an evaluation in excess of 10 percent.  Thus, staged ratings are not warranted.  Accordingly, the Board finds that the greater weight of the evidence is against the Veteran's claim, and so the doctrine of the favorable resolution of all reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  From this it must be concluded that entitlement to a rating in excess of 10 percent for left knee DJD must be denied.  


Left Knee Chondromalacia Patella, Rated 10 percent disabling for instability

The current 10 percent rating for left knee chondromalacia patella with instability under DC 5257 encompasses slight recurrent subluxation, lateral instability but for the next higher schedular rating it must be moderate in degree.  Words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  

Instability or laxity of the knee that involves other stabilizing structures of the knee such as the collateral ligaments (medial or lateral) or the cruciate ligaments (anterior or posterior) are given a ''grade'' depending upon the amount of translation, in millimeters, of the joint (e.g., a grade 1 injury of the posterior cruciate ligament (PCL) is represented by 0 to 5 millimeters (mm) of translation). T. K. Kakarlapudi et al., ''Knee instability: isolated and complex,'' 34 Br. J. Sports Med. 395-400 (2000).  Resulting functional impairment depends upon the grade of the injury and whether surgical intervention is required.  Id.  The higher the number grade is, the more severe the injury; that is, grade 1 would represent the least severe injury, grade 2 would be a more severe injury, and grade 3 would be the most severe injury.  82 Fed.Reg. 35719, 35723 (August 1, 2017).  

Here, VA treatment records in 2009 found no instability, including when he was provided a wraparound hinged knee brace.  Instability was found on VA rating examination in October 2009 of the medial collateral ligament, which was described as Grade II but this was only at full extension with valgus stress.  Subsequently, the October 2012 VA rating examination found no instability, noting that only occasionally did he use a neoprene sleeve.  More recently the June 2017 VA rating examination found that the left knee was stable to testing of all ligaments except the medial collateral ligament which had instability described as 1+, being from 0 to 5 millimeters.  

While the degree of instability was classified as Grade II, which would equate with moderate instability, on one brief episode in 2009, testing both prior thereto and afterwards found no instability until the 2017 VA rating examination which found that the medial instability was no more than, at most, 5 millimeters.  Since the Veteran had not had to continuously use a knee brace and there have been no documented episodes of dislocation of the knee, the Board finds that the Veteran's left knee chondromalacia patella with instability is best characterized as being manifested by no more than slight instability.  

Additionally, the Board notes that the Veteran has had three arthroscopic procedure for his left medial meniscus.  He has reported having a reduced ability to bend the left knee and to lift things, as well as being unable to engage in prolonged standing.  On the other hand, the recent 2017 VA examiner reported that the Veteran's history of chronic left knee pain was probably more directly related to degenerative arthritic changes now and not directly due to past menisceal problems.  Thus, a separate, and maximum, compensable rating of 10 percent for symptomatic residuals of removal of a semilunar cartilage under DC 5259 is not warranted.  

The Board has considered whether staged ratings should be assigned but at no time during this appeal has the Veteran's service-connected left knee chondromalacia patella with instability caused such symptomatology as to be productive of functional impairment warranting, or even approximating, an evaluation in excess of 10 percent.  Thus, staged ratings are not warranted.  Accordingly, the Board finds that the greater weight of the evidence is against the Veteran's claim, and so the doctrine of the favorable resolution of all reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  From this it must be concluded that entitlement to a rating in excess of 10 percent for left knee chondromalacia patella with instability must be denied.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for the Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, in Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) it was held that when there are multiple service-connected disorders the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether extraschedular referral for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57,835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Thus, any relief that the Veteran receives by taking medication may be considered in determining whether extraschedular referral is warranted.  In this case, the Veteran has had some relief of his spinal pain with medications.  

The service-connected cervical spine and the left knee disabilities do result in occupational impairment but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that those service-connected disabilities have interfered with employment beyond what is contemplated by the rating criteria.  While it is true that the schedular rating criteria do not always address the symptoms specifically described by the Veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  Rather, the VA's Rating Schedule is generally symptom driven.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing rating criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the logically anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected disability of the spine and knee have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.   

Next, the Board will address functional impairment as it relates to specific activities with respect to the cervical spinal segment.  

As to the cervical spine, one such activity is cooking.  Such impairment does not usually involve the shoulders and arms.  To the extent that cooking requires flexion or other motion of the cervical spine, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the neck that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires cervical flexion, such motion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require cervical extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to potential functional impairment with respect to grocery shopping, or shopping generally, including any use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the upper portion of the spine rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal cervical flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve cervical flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to any possible functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of cervical spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

As to functional impairment as it relates to specific activities with respect to the knees, as to knee impairment, the schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors, e.g., locking and instability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  

Climbing stairs or ladders requires an individual to bend the knees, as well as bear weight on the knees.  The specific acts of bending the knee in flexion or extension that may be required to climb stairs or ladders are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003.  

Crepitation is defined as a sound like that made by throwing water into a fire or the noise made by rubbing together the ends of a fractured bone.  See Burton v. Shinseki, 25 Vet. App. at 1, 6 (2011).  Crepitation is specifically considered under the schedular rating criteria under 38 C.F.R. § 4.59.  

The symptom of popping is similar to crepitation, and the latter is defined as a sound like that made by throwing water into a fire or the noise made by rubbing together the ends of a fractured bone.  See Burton, 25 Vet. App. 1, 6 (2011) (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007)).  Crepitation is considered under the schedular rating criteria under 38 C.F.R. § 4.59.  

The specific acts of bending the knee in flexion or extension that may be required to dress oneself are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a DC 5003.   As to functional impairment with respect to exercise, to the extent that exercise involves any type of knee motion, all limitations of motion of the knee in any direction, including in flexion or extension, are contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II.  

Feelings of giving way are similar to limited motion of the knee due to weakness or weakened movement, incoordination, or fatigability, which have all been considered under the schedular rating criteria.  Moreover, to the extent that feelings of giving way are similar to instability of station, such functional impairment is contemplated under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The lifting of day-to-day objects (to the extent the lifting is performed by the knee rather than only arms and shoulders) may suggest lifting of the objects by bending (flexion) of the knee when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires bending (flexion) of the knee, knee flexion is explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II. 

The symptom of locking is specifically contemplated under the schedular rating criteria under DC 5258.  See 38 C.F.R. § 4.71a.  To the extent that locking is painful, and causes limitation of knee motion, to include as due to weakness, incoordination, or fatigability, such symptoms and impairment have been considered under the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Interference with sitting is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45. To the extent that prolonged sitting causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Interference with standing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing because prolonged walking necessarily involves weight bearing.  38 C.F.R. § 4.45.  To the extent that prolonged walking or weight-bearing causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Standing from a seated position requires an individual to position himself/herself for standing by using the legs.  In this regard, to the extent that standing from a seated position requires bending (flexion or extension of the knee), knee extension and flexion are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261, Plate II.  

Stiffness is defined as rigidity or decreased flexibility or as ankylosis.  See Dorland's Illustrated Medical Dictionary 1774 (32nd ed. 2012).  To the extent stiffness is limited to locking, it is specifically considered under DC 5258.  To the extent that stiffness is similar to, or a form of, limitation of motion, to include as due to pain, such limitation of motion has been considered under the schedular rating criteria under the relevant limitation of motion diagnostic code or as an orthopedic factor that limits motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected disability discussed above.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Compensation under 38 U.S.C.A. § 1151 for additional disability claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery

The Veteran has claimed entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery.  

In this regard, a July 10, 2012 report by a physician at a VA neurology clinic noted that the Veteran was being followed up for painful small fiber neuropathy and meralgia paresthetica versus L2 sensory radiculopathy.  He had been referred in April, one year after the onset of the pain in his lower extremities.  He stated that he had awakened after a VA right total knee replacement in April 2011 with pain in the legs that was not present previously.  The surgery was done under general anesthesia and he was pleased with the results in terms of the knee.  However, he felt that the surgery must have unmasked another condition in his legs.  He suggested that the VA physician read the literature on welding because he believed welding fumes might have caused neuropathy via metal toxicity.  The VA physician ordered a heavy metal test, which was done in April and returned negative for mercury, lead, arsenic, and cadmium.  The Veteran did not undergo the 2-hour glucose tolerance test that the physician recommended and ordered plus other labs for painful neuropathy, but the Veteran stated that he was still planning on getting it done sometime.  

After an examination the impressions were: (1) probable small fiber painful neuropathy.  The examiner suspected this was on the basis of impaired glucose tolerance rather than welding (fumes) or knee surgery and had again explained that to the Veteran.  The examiner also offered the patient a second neurological opinion in Iowa City or Chicago, but the Veteran preferred not to get additional practitioners involved and expressed trust in this VA; and (2) a history of thigh pain - meralgia paresthetica versus L2 sensory radiculopathy, await Pain Management opinion regarding possible L2 blocks and await their opinion regarding pain management.  

At his June 2013 Board hearing, the Veteran objected to the suggestion of record that his symptomatology was due to being pre-diabetic.  He testified that his medical records showed that he was not close to being pre-diabetic.  He also testified that his research indicated that diabetic neuropathy developed slowly, while his symptoms occurred suddenly.  Rather, the Veteran believed that his symptoms might be due to surgical neuropathy, which he reported could have occurred "just from laying on the table in a certain position for an extended period of time."   

A December 2015 VA opinion stated that the Veteran's right knee osteoarthritis, leading to his total right knee replacement, was less likely as not due to or aggravated by the service-connected left knee disabilities; however, it was at least as likely as not related to events, i.e., multiple traumas, during service.  

It was also stated that his peripheral neuropathy was less likely as not related to his VA total right knee replacement itself or his positioning on the surgical table, and less likely as not related to any negligence or carelessness of VA staff.  The rationale was that he complained of bilateral numbness and pain in his feet since shortly after the procedure.  A distal bilateral numbness and pain without resolution over time was anatomically not likely to be caused by any positioning during an orthopedic procedure.  Positioning during an orthopedic procedure, or the replacement of one knee also would not anatomically cause a bilateral nerve disorder.  

It was observed that the Veteran had had an EMG study on December 19, 2012 which revealed bilateral peripheral neuropathy and bilateral meralgia paresthetica.  Peripheral neuropathy was caused by a variety of metabolic and infectious causes, and was often a manifestation of systemic disease or as a medication side-effect.  The Veteran had risk factors for peripheral neuropathy, including history of alcohol abuse (Vitamin B12 deficiency) and "extreme" obesity (BMI [body-mass index] 42) and risk of diabetes mellitus.  If the symptoms were caused by any medication to which the Veteran was exposed to, for anesthesia or otherwise, the course would have had an acute decline in sensation and function, with eventual stabilization and resolution of symptoms over several months.  One study in the Journal of Arthroplasty reviewed cases of patient's with complaints of peripheral neuropathy post-operatively from total knee replacement, and most had complete recovery of symptoms, and none had progression of symptoms.  In this case, the Veteran did "NOT" complain of any thigh symptoms until February 2012, 9 months after surgery.  While meralgia paresthetica could be attributed to surgical procedures, the timing of onset would "NOT" correlate with surgical procedure, and it was most likely related to the Veteran's BMI of 42 and abdominal fat putting pressure along the lateral femoral cutaneous nerve, and his history of intervertebral disc disease and degenerative joint disease.  

An additional VA opinion was obtained in February 2017 which reflects that a review of the (April 2011 right knee replacement) operative report showed no unexpected events or problems.  The postoperative course and rehabilitation progressed satisfactorily.  The Veteran did complain of bilateral foot pain at about this same time which was diagnosed as a sensory peripheral neuropathy and confirmed by an EMG.  This was unlikely to be associated with knee surgery because of the bilateral nature; right knee surgery would not affect the left side.  It was less as likely as not that the right knee replacement surgery caused, worsened or resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  

On VA examination of the Veteran's left knee in June 2017 the Veteran reported that he had previously performed welding work.  

Governing Law and Regulations

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a). 

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c)(3).  

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 69, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.  

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

Thus, 38 U.S.C.A. § 1151 contains two causation elements-an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).  

Analysis

The Veteran now claims that his bilateral lower extremity peripheral neuropathy is due to the positioning of his body during his April 2011 VA right knee arthroplasty; however, it is significant to note that he originally believed that it might be due to metal toxicity from inhalation of welding fumes, although subsequent testing did not confirm this.  In any event, the Veteran is a layperson, and is therefore not competent to provide a medical opinion with respect to the cause of his bilateral lower extremity peripheral neuropathy.  See 38 C.F.R. § 3.159(a)(1) and (2); Jandreau v. Nicholson, 4923 F.3d 1372, 1376 (Fed.Cir. 2007).  

Two medical opinions have addressed the Veteran's concern that positioning of his body during his April 2011 VA right knee arthroplasty caused his bilateral lower extremity peripheral neuropathy.  However, both opinions were negative.  The opinions indicate that the Veteran has two forms of peripheral neuropathy, one affecting the thigh, meralgia paresthetica, first occurring nine months after the right knee replacement, and the other his feet, a small fiber neuropathy.  The Veteran has not offered any evidence or theory as to a potential means by which surgical positioning would cause both.  

Cumulatively, the medical opinions establish that it is unlikely that positioning during surgery would give rise to bilateral peripheral neuropathy.  Moreover, one of the opinions also addressed whether medications, e.g., for anesthesia or otherwise, could have caused the disorder but stated that such a course would have been an acute decline in sensation and function, with stabilization and resolution over several months, which is not the case here.  Even assuming that nonservice-connected diabetes or a pre-diabetic state played no role in the development of the bilateral lower extremity peripheral neuropathy, the 2015 opinion indicated that the most likely cause was either the Veteran's high body mass index or nonservice-connected lumbosacral intervertebral disc syndrome.  Moreover, the 2017 opinion specifically addressed the proper legal standard and concluded that it was less as likely as not that the right knee replacement surgery caused, worsened or resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  

As the competent, probative evidence reflects that the Veteran's peripheral neuropathy of the lower extremities was not caused by the VA treatment and was not the result of an event not reasonably foreseeable, entitlement to compensation under 38 U.S.C.A. § 1151 must be denied. 


ORDER

An increased rating for residuals of a neck injury with radiculopathy of the left shoulder and arm, currently evaluated as 20 percent disabling, is denied.  

An increased rating for DJD of the left knee, currently evaluated as 10 percent disabling, is denied. 

An increased rating for left knee chondromalacia patella with instability, currently evaluated as 10 percent disabling, is denied.  

Compensation under 38 U.S.C.A. § 1151 for additional disability claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


